Citation Nr: 0726144	
Decision Date: 08/22/07    Archive Date: 08/29/07	

DOCKET NO.  01-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of hemorrhoidectomy. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for tinea pedis with onychomycosis. 

3.  Entitlement to an effective date earlier than May 19, 
2000 for an award of service connection for tinea pedis with 
onychomycosis. 

4.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2000 and January 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, as well as from September and 
December 2001 decisions by that same Regional Office.  

In a rating decision of October 1996, the RO denied 
entitlement to service connection for the residuals of 
hemorrhoidectomy.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the October 1996 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence new, but not material, and the current 
appeal ensued.

Upon review of this case, it would appear that the veteran 
has failed to perfect his appeal as to the issue of service 
connection for tinea versicolor.  Accordingly, that issue is 
not currently before the Board.  

Finally, for reasons which will become apparent, the issues 
of entitlement to an initial evaluation in excess of 
30 percent for tinea pedis with onychomycosis and entitlement 
to an annual clothing allowance are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  In a rating decision of October 1996, the RO denied 
entitlement to service connection for the residuals of 
hemorrhoidectomy.

2.  Evidence received since the time of the RO's October 1996 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not of itself or in connection with the 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  In a rating decision of March 1975, of which the veteran 
was notified the following month, the RO denied entitlement 
to service connection for a skin condition.

4.  In correspondence of April and June 1988, the RO 
continued its denial of service connection for a chronic skin 
disorder.

5.  In a rating decision of October 1996, of which the 
veteran was notified that same month, and with which he 
voiced no disagreement, the RO once again denied entitlement 
to service connection for a chronic skin condition.

6.  On May 19, 2000, the RO received the veteran's "reopened" 
claim for service connection for a chronic skin disorder.  

7.  In a rating decision of October 2000, the RO granted 
service connection for athlete's foot, later characterized as 
tinea pedis with onychomycosis.  



CONCLUSIONS OF LAW

1.  The decision of the RO in October 1996 denying the 
veteran's claim for service connection for the residuals of 
hemorrhoidectomy is final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for the residuals 
of hemorrhoidectomy is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

3.  An effective date earlier than May 19, 2000 for an award 
of service connection for tinea pedis with onychomycosis is 
not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a February 2004 RO 
hearing, as well as in an April 2007 hearing before the 
undersigned Veterans Law Judge; VA inpatient and outpatient 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



New and Material Evidence

The veteran in this case seeks service connection for the 
residuals of hemorrhoidectomy.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision has become final, the claim can be reopened 
and reconsidered only where new and material evidence has 
been presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
the residuals of hemorrhoidectomy was filed in May 2000, and, 
as such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2006).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision.  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the RO decision denying 
service connection for the residuals of hemorrhoidectomy in 
October 1996, there were on file the veteran's service 
medical records, as well as various VA outpatient treatment 
records.  Noted at the time was that a thorough review of the 
veteran's service medical records showed no evidence of any 
complaint of, clinical finding of, or treatment for a 
hemorrhoid condition.  Moreover, current medical evidence 
showed no evidence of either treatment for or the existence 
of any residuals of hemorrhoidectomy.  Based on such 
evidence, the RO denied entitlement to service connection for 
the residuals of hemorrhoidectomy, finding that such 
residuals, to the extent they did, in fact, exist, did not 
occur in, nor were they aggravated by, the veteran's active 
military service.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is now final.  

Since the time of the October 1996 decision, the veteran has 
submitted additional evidence, consisting for the most part 
of VA treatment records and examination reports, and his 
testimony at an RO hearing in February 2004, as well as at an 
additional hearing before the undersigned Veterans Law Judge 
in April 2007.  Such evidence shows only continuing treatment 
for what might best be described as recurrent hemorrhoids.  
Such evidence is "new" only in the sense that it was not 
previously of record.  Moreover, such evidence is not 
material.  More to the point, evidence submitted since the 
time of the October 1996 decision shows no demonstrated 
relationship between the veteran's recurrent hemorrhoids (or 
surgery therefore) and his period of active military service.  
Under the circumstances, and in the absence of new and 
material evidence sufficient to reopen the veteran's 
previously denied claim, his appeal for service connection 
for the residuals of hemorrhoidectomy must be denied.  

Earlier Effective Date

Turning to the issue of entitlement to an effective date 
earlier than May 19, 2000 for an award of service connection 
for tinea pedis with onychomycosis, the Board notes that the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation and award of compensation 
is generally the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  

In the present, a review of the record discloses that, in a 
rating decision of March 1975, of which the veteran was 
informed the following month, the RO denied entitlement to 
service connection for a chronic skin rash.  The veteran 
voiced no disagreement with that decision, which subsequently 
became final.  In correspondence of April and June 1988, the 
veteran was once again advised of what evidence should be 
submitted to substantiate his claim for service connection 
for a chronic skin disorder, and that, absent the submission 
of such evidence, his claim for service connection would 
remain denied.  

In a subsequent rating decision of October 1996, of which the 
veteran was notified that same month, the RO continued its 
denial of service connection for a chronic skin rash.  Once 
again, the veteran voiced no disagreement with that decision, 
which became final.

It was not until May 19, 2000 did the RO receive the 
"reopened" claim for service connection for a chronic skin 
disorder which resulted in a grant of service connection for 
tinea pedis with onychomycosis in October 2000.  

As noted above, the effective date of an award of 
compensation is the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  In the present case, it is clear 
that the veteran's May 19, 2000 claim was not received within 
one year following his separation from service.  Under the 
circumstances, the controlling date is the date of claim, 
which is to say, May 19, 2000.  Accordingly, an effective 
date earlier than that for an award of service connection for 
tinea pedis with onychomycosis may not be assigned.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in February 2004, as well as at an additional 
hearing before the undersigned Veterans Law Judge in April 
2007.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefits sought in light of the evidence as a whole.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran's status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.  

In the present case, in correspondence of August 2004 and 
April 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection and an earlier effective date, 
as well as what information and evidence should be submitted 
by him, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
inpatient and outpatient treatment records and examination 
reports, and transcripts of an RO hearing in February 2004, 
as well as an additional hearing before the undersigned 
Veterans Law Judge in April 2007.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess; supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the 
residuals of hemorrhoidectomy, the benefit sought on appeal 
is denied.

An effective date earlier than May 19, 2000 for an award of 
service connection for tinea pedis with onychomycosis is 
denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
initial evaluation in excess of 30 percent for tinea pedis 
with onychomycosis, as well as an annual clothing allowance.  
In pertinent part, it is contended that current 
manifestations of the veteran's service-connected skin 
disorder are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 30 percent schedular evaluation now 
assigned.  In addition, it is contended that, as a result of 
various medications (to include creams and/or lotions) 
prescribed for his service-connected skin disorder of the 
feet, the veteran has experienced irreparable damage to his 
outer garments, specifically, his socks and shoes.

In that regard, the Board observes that, based on a review of 
the evidence of record, the veteran last underwent a VA 
dermatologic examination for compensation purposes in April 
2003, more than four years ago.  Moreover, during the course 
of the aforementioned hearing before the undersigned Veterans 
Law Judge in April 2007, the veteran testified to the effect 
that, as recently as February 2007, he had received treatment 
at the local VA medical center for his service-connected skin 
disorder.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous VA 
dermatologic examination would be appropriate prior to a 
final adjudication of the veteran's current claim for 
increase.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Regarding the veteran's claim for an annual clothing 
allowance, the Board notes that the provisions of 
38 U.S.C.A. § 1162, which govern the payment of clothing 
allowances by VA, stipulate that such allowance shall be paid 
on a yearly basis to a veteran who, because of a service-
connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the 
Secretary determines tends to wear out or tear the veteran's 
clothing; or who uses medication which a physician has 
prescribed for a skin disability that is due to a service-
connected disability and which the Secretary determines 
causes irreparable damage to the veteran's outer garments.  
See also 38 C.F.R. § 3.810(a) (2006).  

In the case at hand, at the time of the issuance of a 
Statement of the Case in August 2002, it was determined that 
an annual clothing allowance was to be denied, inasmuch as 
the record did not show that any creams had been prescribed 
for the veteran's service-connected skin disorder.  However, 
since the time of the issuance of that Statement of the Case, 
there has been received rather extensive evidence showing 
that the veteran has, in fact, been prescribed a number of 
medications for treatment of his service-connected tinea 
pedis with onychomycosis.  Such evidence has not yet been 
considered in the context of the veteran's claim for an 
annual clothing allowance.  Nor has the opinion of a VA 
professional been obtained regarding whether the medications 
in question cause any irreparable damage to the veteran's 
outer garments.  Such evidence is vital prior to a final 
adjudication of the veteran's claim for an annual clothing 
allowance.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA dermatologic examination 
in order to more accurately determine the 
current severity of his service-connected 
tinea pedis with onychomycosis, and the 
extent to which medication prescribed for 
that disorder has resulted in irreparable 
damage to his shoes and/or socks.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examining dermatologist should 
specifically comment as to what 
percentage of the veteran's entire body 
or exposed areas are affected by his 
tinea pedis with onychomycosis, and/or 
whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required for 
treatment of the veteran's service-
connected skin disorder.  In addition, 
the examiner should specifically comment 
as to whether medication prescribed for 
the veteran's service-connected tinea 
pedis with onychomycosis has resulted in 
irreparable damage to the veteran's socks 
and/or shoes.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO should then review the 
veteran's claims for an initial 
evaluation in excess of 30 percent for 
service-connected tinea pedis with 
onychomycosis, as well as for an annual 
clothing allowance.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
February 2005.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


